Citation Nr: 1428035	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a recurrent lumbosacral spine disorder to include degenerative disc disease, injury residuals, and low back pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1989 to September 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied service connection for a lower back disorder.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In his April 2011 Appeal to the Board (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  The Veteran was subsequently scheduled for an April 2014 hearing before a Veterans Law Judge sitting at the RO.  In March 2014, the Veteran cancelled the scheduled hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  38 C.F.R. § 20.704(d) (2013). 

The Board has reframed the issue on appeal as entitlement to service connection for a recurrent lumbosacral spine disorder to include degenerative disc disease, injury residuals, and low back pain in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for lumbosacral degenerative disc disease is warranted as he sustained the claimed disorder as the result of an in-service lifting injury.  The accredited representative states that the VA examinations of record are inadequate and requests that the Veteran's appeal be remanded to the RO so that he may be afforded further VA evaluation.  

An August 1989 service treatment record reflected complaints of lower back pain and a diagnosis of lumbar strain.  The Veteran reported a history of recurrent back pain on his August 1993 and August 1995 reports of medical history.  The report of the Veteran's August 1995 physical examination for service separation states that the Veteran "pulled back muscle in line of duty 1989."  The Veteran was diagnosed with "[history of] recurring [low back pain]."  A November 1999 treatment record from R. C., M.D., states that the Veteran presented a 10 year history of chronic intermittent back pain since his in-service lifting injury.  An assessment of "acute exacerbation of chronic lower lumbar pain" was advanced.  

The report of a May 2010 VA spine examination and an August 2010 addendum to thereto state that the Veteran was diagnosed with lumbosacral spine degenerative disc disease.  The examining nurse practitioner opined that the "Veteran's current back condition is less likely as not (less than 50/50 probability) caused by or a result of complaints and treatment in service" as "no chronic back condition established while on active duty, no evidence of treatment documentation for compensable lower back condition within 1 year of discharge, 1st tx for lower back condition was in 1999 (4 yrs after AD period)."  The examiner did not address either the finding of "[history of] recurring [low back pain]" at the Veteran's physical examination for service separation or Dr. C.'s notation of the Veteran's 10 year history of "chronic lower lumbar pain."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA spinal evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after February 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his lumbosacral spine disorder and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after February 2013.  

3.  Then schedule the Veteran for a VA examination to address the current nature and etiology of his lumbosacral spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should set forth all current lumbosacral spine diagnoses and advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any lumbosacral spine disorder had its onset during active service; is related to the Veteran's low back injury and recurrent low back pain; or otherwise originated during active service.  

The examiner must discuss the Veteran's lay report of continuous pain, the August 1995 statements of the physician on the report of medical history that the Veteran had "pulled back muscle in line of duty 1989" and had a "[history of] recurring [low back pain]" and the 1999 private records noting a 10 year history of back pain.

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of service connection for service connection for a recurrent lumbosacral spine disorder to include degenerative disc disease, injury residuals, and low back pain.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

